NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEWEY LEE MCBRIDE,                              No.    17-15344

                Petitioner-Appellant,           D.C. No. 4:16-cv-00485-CKJ

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted October 19, 2018**
                             San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and EATON,*** Judge.

      Dewey McBride, an Arizona state prisoner, appeals the district court’s

dismissal of his 28 U.S.C. § 2254 habeas corpus petition as untimely. We granted a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
certificate of appealability (“COA”) limited to the timeliness issue, and McBride

timely appealed. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and

affirm.

      1. McBride’s § 2254 petition was filed on July 21, 2016, and was subject to

the one-year statute of limitations in 28 U.S.C. § 2244(d)(1)(A), which ran from “the

date on which the [state court] judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review.” The Arizona Supreme

Court denied McBride’s petition for review of the denial of his second petition for

post-conviction relief (“PCR”) on April 21, 2015. That denial became final ninety

days later. See McMonagle v. Meyer, 802 F.3d 1093, 1096 (9th Cir. 2015). Thus,

even assuming, as McBride contends, that the limitations period ran from the date

the judgment on his second PCR petition became final, it expired on July 20, 2016,

one day before he filed his § 2254 habeas petition.

      2. McBride argues that the statute of limitations should have been tolled while

his petition for a writ of certiorari concerning the Arizona Supreme Court’s April 21

order was pending before the Supreme Court of the United States. That argument,

however, has been expressly rejected by the Supreme Court. See Lawrence v.

Florida, 549 U.S. 327, 332 (2007).

      3. Given our conclusion that the petition was untimely, we have no occasion

to address the uncertified issue raised in McBride’s brief. 28 U.S.C. § 2253(c)(2).


                                         2
AFFIRMED.




            3